Name: Commission Decision No 3692/91/ECSC of 12 December 1991 repealing Decision No 2132/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  technology and technical regulations;  Africa;  competition;  America;  iron, steel and other metal industries
 Date Published: 1991-12-19

 Avis juridique important|31991S3692Commission Decision No 3692/91/ECSC of 12 December 1991 repealing Decision No 2132/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia Official Journal L 350 , 19/12/1991 P. 0011 - 0014COMMISSION DECISION No 3692/91/ECSC of 12 December 1991 repealing Decision No 2132/88/ECSC imposing definitive anti-dumping duties on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as corrected (2), and in particular Articles 9 and 14 thereof, After consultation within the Advisory Committee as provided for by the above Decision, Whereas: A. PREVIOUS PROCEDURE (1) In May 1987, the Commission initiated an anti-dumping proceeding concerning imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia (3). (2) By Commission Decision No 163/88/ECSC (4), as amended by Decision No 979/88/ECSC (5), provisional anti-dumping duties were imposed on the products subject to the proceeding, originating in Algeria, Mexico and Yugoslavia. The validity of the provisional duties were extended for a period of two months by Commission Decision No 1322/88/ECSC (6). (3) The Commission subsequently imposed definitive anti-dumping duties by Decision No 2132/88/ECSC (7). B. REVIEW (4) In January 1990 the Commission received a request for review with regard to the anti-dumping measures applicable to imports of the products in question originating in Mexico, lodged by Sidermex SA de CV, a Mexican exporter involved in the proceeding, pursuant to Article 14 of Decision No 2424/88/ECSC. (5) The request alleged that following the imposition of the definitive anti-dumping duties the circumstances with regard to the situation of the exports to the Community market of hot-rolled iron or steel coils have changed to the extent that warrants a review of the anti-dumping measures in force. (6) The Commission considered that the evidence submitted concerning the changed circumstances was sufficient to justify the need for a review and as these circumstances applied equally for imports of the products in question from Algeria and Yugoslavia for which definitive anti-dumping duties have also been imposed, it was considered appropriate to extend the review to these countries. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (8), the reopening of the investigation concerning imports of certain iron or steel coils originating in Algeria, Mexico and Yugoslavia. (7) The Commission officially so advised the producers/exporters and importers known to the Commission to be concerned, the representatives of the exporting countries and the complainants and gave the parties concerned the opportunity to make known their views in writing and to request a hearing. (8) During the investigation period, most of the exporters concerned by the proceeding and some Community producers asked for an extension for replying to the Commission's questionnaires. Where the requests were considered justified, the Commission extended the set time limits. (9) Most of the Community producers, all exporters concerned and one importer made known their views in writing. Some of them requested and were granted hearings. (10) No submissions were made by or on behalf of Community purchasers or processors of the hot-rolled iron or steel coils in question. (11) The Commission sought and verified all the information it deemed necessary for the purpose of its determination and carried out investigations at the premises of the following companies: Community producers: - Thyssen Stahl AG, Duisburg, Germany, - Stahlwerke Peine-Salzgitter AG, Salzgitter, Germany, - ILVA SpA, Genoa, Italy, - Cockerill Sambre SA, Seraing, Belgium, - Sidmar NV, Gent, Belgium, - British Steel plc, London, United Kingdom. Non-Community producers/exporters: - Sidermex SA de CV, Mexico DF, Mexico (holding company), - Altos Hornos de Mexico SA, Monclova, Mexico (producer/exporter), - Sidermex International Inc., San Antonio, Texas, USA (exporter), - Hylsa SA de CV, Monterrey, Mexico. (12) The investigation of dumping covered the period 1 January to 31 December 1989. (13) Due to the complexity of the proceeding, in particular the difficulties met by the Commission in obtaining from some of the interested parties the relevant data, the investigation exceeded the normal period of one year laid down in Article 7 (9) of Decision No 2424/88/ECSC. C. PRODUCT (14) The products concerned are certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm, of a thickness of 1,5 mm or more, in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 11 00, ex 7208 12 91, ex 7208 12 99, ex 7208 13 91, ex 7208 13 99, ex 7208 14 90, ex 7208 21 10, ex 7208 21 90, ex 7208 22 91, ex 7208 22 99, ex 7208 23 91, ex 7208 23 99, ex 7208 24 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10. D. RESULTS OF THE REOPENED INVESTIGATION (a) Algeria (15) The Commission, given the relationship between the Algerian producer and its customers, established that the domestic sales, during the reference period, had not been effected in the normal course of trade. The Commission further examined whether it was possible to construct normal value for the Algerian producer. As no sufficient evidence on its inputs and their prices was provided by the sole Algerian producer, the Commission was not in a position to establish production costs for the products concerned. In the absence of a reliable basis for price comparison, the Commission could also not assess whether exports to other third countries had been dumped. As apparently no other method to determine normal value could produce a different result, the Commission decided to determine normal value in accordance with Article 2 (6) (b) of Decision No 2424/88/ECSC on the import basic price published by the Commission for the product in question (1). The producer concerned did not object to this determination. (16) Export prices were determined on the basis of the prices actually paid or payable for hot-rolled coils sold for export to the Community. Export prices have been adjusted, where appropriate and to the extent of the evidence available, for transport, insurance, handling and ancillary costs. (17) The comparison of normal value with the export prices made at the level of cif Community frontier, duty unpaid, revealed a dumping margin of 0,67 % which is considered de minimis. (b) Yugoslavia (18) Since the information submitted by the Yugoslav producers/exporters with regard to domestic sales of the products in question was incomplete and not sufficiently documented, the Commission established normal value, as for Algeria, on the basis of the published basic prices as they applied during the investigation period and referred to in the exchange of letters which appears in the final act of the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia in Decision 83/42/ECSC (2). (19) Export prices were determined on the basis of prices actually paid or payable for prime hot-rolled coils sold for export to the Community for which evidence concerning relevant invoices was supplied. Export prices have been adjusted, where appropriate evidence was available, for transport, insurance, handling and ancillary cost. (20) The comparison of normal value with the export prices made at the level of cif Community frontier, duty unpaid, showed a dumping margin of 0,13 % which is considered de minimis. (c) Mexico (21) Normal value was based on domestic prices actually paid or payable in the ordinary course of trade for the products in question on the Mexican market. (22) Since the imposition of the definitive anti-dumping duties in July 1988, export to the Community of the products in question originating in Mexico had completely ceased. Consequently, export prices could not be established and compared with normal value. (d) Conclusion on dumping (23) In view of the fact that dumping with regard to Algeria and Yugoslavia had decreased to a de minimis level, the Commission is of the opinion that the anti-dumping measures currently imposed on imports originating in these countries should be repealed. (24) In these circumstances, the Commission considers that the proceeding concerning imports of the products in question originating in Algeria and Yugoslavia should be terminated. (25) As regards Mexico, the suspension of Mexican exports to the Community did not permit an investigation into the existence of dumping during the investigation period. In this regard, the Commission is of the opinion that the absence of exports as such is not sufficient to determine whether the anti-dumping duties imposed may be lifted. Account was therefore taken of other considerations, in particular of the development of the Mexican steel market, in determining whether repealing the measures in force would lead to a situation causing or threatening to cause material injury to the Community industry. E. DEVELOPMENT OF THE MEXICAN STEEL MARKET (26) The total annual capacity of hot-rolled coils of the two Mexican producers/exporters in question amounts currently to 2,5 million tonnes. Apart from slight capacity increases to be realized only by certain technical improvements, no major extension plans exist for the near future. The output had reached capacity limits since 1988 following a strong recovery of domestic demand. (27) Since more than 75 % of the production of the hot-rolled coils produced are used internally for further processing into higher value products, the Mexican production is presently not sufficient to satisfy the requirements of the domestic market for the direct use of the products concerned. As a result, a certain part of the demand not covered by domestic production must be imported and there are no appreciable quantities available for exports which fell sharply in the last few years. (28) The outlook for the current year and beyond is for a further strengthening of domestic demand for hot-rolled coils in Mexico. Following the lifting of price controls by the Mexican Government in 1990, price increases on the domestic market are expected to bring better in line cost of production and return which probably will result in higher domestic sales and reduced export possibilities. (29) The expected conclusion of a free-trade agreement between Mexico and the USA is supposed to facilitate further the access of Mexican steel products to the US market which traditionally is of primary importance for Mexican exporters due to the geographical proximity and the resulting lower transport cost. (30) In conclusion, the strong and increasing demand for hot-rolled coils on the Mexican market, the limited production capacities and the expected flow of exports to non-Community markets, lead the Commission to the conclusion that there is no clearly foreseeable threat that imports of the products concerned from Mexico into the Community would resume to a sizeable market share after the repeal of the measures in force and that under these circumstances the recurrence of injurious dumping is not imminent. F. TERMINATION AND REPEAL OF DUTIES (31) In the light of the above findings, taking particularly into account the determination of de minimis dumping with regard to Algeria and Yugoslavia and the absence of imminent injurious dumping or threat thereof with regard to Mexico, the Commission considers that the review proceeding concerning imports of hot-rolled coils from Algeria, Mexico and Yugoslavia should be concluded by the repeal of the anti-dumping measures in question in accordance with Article 14 (3) of Decision No 2424/88/ECSC. (32) The complainant was informed of the facts and principal considerations on the basis of which the Commission intends to terminate the review proceeding, HAS DECIDED AS FOLLOWS: Article 1 Decision No 2132/88/ECSC is hereby repealed. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1991. For the Commission Karel VAN MIERT Member of the Commission